           Case 4:21-cv-00003-BMM Document 23 Filed 01/15/21 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                           GREAT FALLS DIVISION

 ENVIRONMENTAL DEFENSE                       )
 FUND; MONTANA                               ) CASE NO.: 4:21-CV-00003-BMM
 ENVIRONMENTAL                               )
 INFORMATION CENTER; and                     )
 CITIZENS FOR CLEAN ENERGY,                  )
                                             )
                   Plaintiffs,               )     ORDER
                                             )
              v.                             )
                                             )
 U.S. ENVIRONMENTAL                          )
 PROTECTION AGENCY; and                      )
 ANDREW R. WHEELER, in his                   )
 official capacity as Administrator of the   )
 U.S. Environmental Protection Agency,       )

                   Defendants.


      Defendants U.S. Environmental Protection Agency and Andrew R. Wheeler, in

his official capacity as Administrator of the U.S. Environmental Protection Agency,

seek Leave to Exceed the Word Limit for their opposition to Plaintiffs’ motion for

partial summary judgment of up to 10,815 words. Plaintiffs do not oppose this

request.
 Case 4:21-cv-00003-BMM Document 23 Filed 01/15/21 Page 2 of 2



Accordingly, IT IS SO ORDERED that:

   Defendants’ Motion for Leave to Exceed the Word Limit is

     GRANTED.

     Dated the 15th of January, 2021.




                                 2
